DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 24 February 2021.  As directed by the amendment: claims 1-3 have been amended, no claims have been cancelled, and claims 4-6 have been added.  Thus, claims 1-6 are presently pending in this application.
Specification
The previous specification amendment filed 02 June 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The 02 June 2020 amendment introduced the phrase “for 150-psi and more overpressure piping network systems” or similar in many areas of the specification. As set forth in the previous action (with respect to corresponding new matter in the claims), the application as originally filed does not appear to provide sufficient support for the subject matter wherein the rectifier is for a pipeline "for 150-psi and more overpressure piping network systems". While the original specification states that the pipeline may be used for high pressure fluids, no clear definition is provided for "high-pressure" and the only example given is "about 6 MPa" (page 3, line 11 of the originally filed specification), which equates to about 870 psi. The corresponding subject matter appears to have been cancelled from the claims but remains in the specification. This issue was previously raised in the Advisory Action mailed 15 June 2020 but does not appear to have been addressed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1, lines 20-21: “the axial rectifying member” should read “the inlet axial rectifying member” for consistency (occurs twice in lines 20-21).
 Claim 1, line 23: “the axial member” and “the radial member” should read “the inlet axial rectifying member” and “the radial rectifying member”, respectively, for consistency.
Claim 1, lines 23-24: the “of” in “greater than 0.1 times of the large expansion chamber diameter” should be deleted for clarity / readability (i.e. “greater than 0.1 times the large expansion chamber diameter”). 
Claims 2, 3, 5, 6: “…according to the Claim [x]…” should read “…according to claim [x]…” (i.e. “the” is not required). 
Claim 2, line 5: “…in radial plates…” should read “…in the radial plates…”.
Claim 4, line 18: “the axial rectifying member” should read “the inlet axial rectifying member” for consistency (occurs twice in line 18). 
Claim 14, line 19: “the part of expansion chamber” should read “the part of the expansion chamber”.
Claim 4, line 21: “the axial member” and “the radial member” should read “the inlet axial rectifying member” and “the radial rectifying member”, respectively, for consistency.
Claim 4, lines 21-22: the “of” in “greater than 0.2 times of the large expansion chamber diameter” should be deleted for clarity / readability (i.e. “greater than 0.2 times the large expansion chamber diameter”). 
Claim 5, line 4: “…in radial plates…” should read “…in the radial plates…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendments to claims 1 & 4 have introduced several new limitations that do not appear to be supported by the application as originally filed.
As set forth in MPEP § 2163.05(II), the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. 
Claims 1 & 4 currently recite the following limitations, which do not appear to have sufficient support in the specification as originally filed: 
“wherein a sum of [the] areas of the plurality of openings is more than 85% of an inlet area of the rectifier” (claim 1, lines 6-7; claim 4, lines 6-7);
“a part of the expansion chamber….is formed by a truncated cone with a wall climb 
“wherein a sum of areas of the plurality of holes is in the range of 0.85-2.0 times an area of the inlet opening of the rectifier” (claim 1, lines 16-17; claim 4, lines 14-15);
“a part of the compression chamber is formed by a truncated cone with a wall drop angle relative to the axial axis of the truncated cone of less than 15 degrees” (claim 1, lines 17-19; claim 4, lines 16-17);
“a distance between an end of the axial member and the radial member is greater than 0.1 times of the large expansion chamber diameter” (claim 1, lines 22-24); and
“a distance between an end of the axial member and the radial member is greater than 0.2 times of the large expansion chamber diameter” (claim 4, lines 20-23). 

With respect to the limitations directed to the area of the pluralities of openings in the inlet axial rectifying member, the specification as originally filed does not appear to include any recitation of the “more than 85%” range. 
With respect to the limitations directed to the area of the pluralities of holes in the radial rectifying member, the specification as originally filed does not appear to include any recitation of the range of “0.85-2.0 times an area of the inlet opening of the rectifier”. 
With respect to the limitations directed to the wall climb angle and wall drop angle of the truncated cones, the specification as originally filed does not appear to include any recitation of the range of “less than 15 degrees”. 
With respect to the limitations directed to a distance between an end of the axial member and the radial member, the specification as originally filed does not appear to include any recitation of the ranges of “greater than 0.1 times of the large expansion chamber diameter” or “greater than 0.2 times of the large expansion chamber diameter”.
In re Lukach]. See also In re Smith, as cited in MPEP § 2163.05(II): "Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.". 
Finally, in the event that the applicant is relying on inherency for support of one or more of the above limitations, attention is directed to MPEP § 2163.07(a) which states: “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” (citing In re Robertson).
In view of the above, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 4 each recite “a part of the expansion chamber, which forms a combination of small and large diameter of the expansion chamber” (claim 1, lines 8-9; claim 4, lines 8-9). This limitation renders the respective claims indefinite as it is unclear how “a combination of small and large diameter of the expansion chamber” is to be interpreted. As best understood, this may have been intended to established that the part connects (or otherwise forms) a small diameter portion of the expansion chamber to a large diameter portion of the expansion chamber, or some equivalent, but the exact scope / meaning is currently unclear. 
Claim 1 further recites “an area of the inlet opening of the rectifier” (lines 16-17) which renders the claim indefinite for several reasons. First, it is unclear if this “an area of the inlet opening” in lines 16-17 is intended to be the same element as “an inlet area of the rectifier” as previously established in line 7. Second, the term “the inlet opening” lacks proper antecedent basis in the claim (i.e. while “an area of the inlet” is recited in line 7, no “inlet opening”, per se, has been established). 
Similarly, claim 4 recites “the area of the inlet opening of the rectifier” (in line 15). It is unclear if this “the area of the inlet opening” is intended to be the same element as “an inlet area of the rectifier” as previously established in line 7. If they are intended to be different elements, then “the area of the inlet opening” also lacks proper antecedent basis. In either case, the term 
Claims 1 & 4 also recite the limitation "the axial direction" (claim 1, line 21; claim 4, line 19), which lacks proper antecedent basis. Furthermore, it is unclear with respect to which element the direction is intended to be axial.
Claim 4 further recites “the axial rectifying member overlaps in length in the axial direction the part of [the] expansion chamber formed by the truncated cone” (lines 18-20), however, in claim 4, the expansion chamber is recited as being formed by “a truncated shell of a spherical end cap” (line 9), not a truncated cone, rendering the scope of the claim indefinite. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim.

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered. 
With respect to the applicant’s arguments directed to the grounds of rejection under 35 U.S.C. 112(a) and 112(b), it is noted that the applicant’s claim amendments have overcome these rejections. However, new grounds of rejections under 35 U.S.C. 112(a) and 112(b) have been necessitated by the amendments, as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753